DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continued application of 15/319,059 filed December 15, 2016, now abandoned, which is a 371 of PCT/JP2015/067755 filed June 19, 2015.
In view of the claims filed December 27, 2019, claims 1-6 are pending. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US 4,918,138).



    PNG
    media_image1.png
    675
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    171
    535
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    136
    532
    media_image3.png
    Greyscale



	Regarding the recitation “for manufacturing a liquid formulation for reaction injection molding for polymer…. Having from 1 to 6 carbon atoms” of claim 1, the recitation is a recitation of intended use of the method invention of claim 1. Regarding intended uses, applicants must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image4.png
    414
    552
    media_image4.png
    Greyscale



molded articles, which also relates to liquid mixture that can undergo metathesis polymerization norbornene-type monomers in bulk in a reaction injection molding (RIM) process.

    PNG
    media_image5.png
    449
    455
    media_image5.png
    Greyscale



Hara et al. (col. 6, line 58 to col. 7, line 29) disclose a list of norbornene type monomers including monomers including the norbornene-type monomers that comprise alkenyl group, and oxygen containing group as claimed in claim 1.

    PNG
    media_image6.png
    214
    446
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    554
    450
    media_image7.png
    Greyscale



Regarding the claimed “metathesis polymerization catalyst comprising tungsten as a center” of claims 4, 5, Hara et al. (col. 6, line 58 to col. 7, line 29) disclose tungsten catalyst such as tungsten halides (tungsten hexachloride), tungsten oxyhalides (tungsten oxychloride) as disclosed in applicant’s specification as metathesis catalysts having a tungsten as a center. In view of the substantially identical norbornene type monomers, and the substantially identical metathesis polymerization catalyst disclosed in Hara et al. and as claimed, the examiner has a reasonable basis to believe that the claimed “gel time upon mixing ….. is 2 seconds or longer” is inherently possessed by the compositions disclosed in Hara et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

    PNG
    media_image8.png
    155
    449
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    150
    448
    media_image9.png
    Greyscale



Hara et al. (col. 8, line 21-47) disclose a list of activators and moderators to facilitate the metathesis polymerization process, where the listed moderators (col. 8, line 44) include di-ethyleneglycol dibutylether, meeting the structural requirement of formula (1) of applicant’s claim 1.

    PNG
    media_image10.png
    514
    453
    media_image10.png
    Greyscale


Regarding the recitation “provided that in case where the norbomene-based monomer includes exo-dicyclopentadiene, a content of exo-dicyclopentadiene is from 0 to 2% by mass of the norbomene—based monomer”, the recitation merely means that if exo-dicyclopentadiene is present, “a content of exo-dicyclopentadiene is from 0 to 2% by mass of the norbomene—based monomer”. Since Hara et al. is silent on norbornene compositions comprising exo-dicyclopentadiene, the teachings of Hara et al. meet this “a content of exo-dicyclopentadiene is from 0 to 2% by mass of the norbomene—based monomer” feature being claimed.
Regarding the claimed ether compound to the activator “molar ratio of from 0.1/1 to 30/1” of claim 2, Hara et al. (col. 11, line 8-14) clearly disclose an amount of ether compound (diglyme: 13.4g, 0.1 mole) and activator (tri-n-octylaluminum: 31.17 g, 0.085 mole: di-n-octylaluminum iodide: 5.7g, 0.015 mole) is equivalent to a molar ratio of 1:1, which is within the molar ratio requirement of 0.1/1 to 30/1 molar ratio of claim 2 being claimed.

    PNG
    media_image11.png
    139
    458
    media_image11.png
    Greyscale



5.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US 5,068,296).
Regarding the recitation “for manufacturing a liquid formulation for reaction injection molding for polymer…. Having from 1 to 6 carbon atoms” of claim 1, the recitation is a recitation of intended use of the method invention of claim 1. Regarding intended uses, applicants must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image4.png
    414
    552
    media_image4.png
    Greyscale



Hara et al. (col. 1, line 10-16, 38-57) disclose a process for producing molded articles, which also relates to liquid mixture that can undergo metathesis polymerization norbornene-type monomers in bulk in a reaction injection molding (RIM) process.

    PNG
    media_image12.png
    162
    461
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    397
    453
    media_image13.png
    Greyscale



Regarding the recitation “provided that in case where the norbomene-based monomer includes exo-dicyclopentadiene, a content of exo-dicyclopentadiene is from 0 to 2% by mass of the norbomene—based monomer”, the recitation merely means that if exo-dicyclopentadiene is present, “a content of exo-dicyclopentadiene is from 0 to 2% by mass of the norbomene—based monomer”. Since Hara et al. is silent on norbornene compositions comprising exo-dicyclopentadiene, the teachings of Hara et al. meet this “a content of exo-dicyclopentadiene is from 0 to 2% by mass of the norbomene—based monomer” feature being claimed.
Regarding the claimed norbornene type monomers, Hara et al. (col. 3, line 13-25; col. 6-7, Table 1, 2; col. 9, line 3-15) clearly disclose norbornene type monomers comprising an alkenyl group or oxygen containing groups.

    PNG
    media_image14.png
    137
    303
    media_image14.png
    Greyscale




    PNG
    media_image15.png
    560
    374
    media_image15.png
    Greyscale




    PNG
    media_image16.png
    312
    519
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    340
    550
    media_image17.png
    Greyscale




    PNG
    media_image18.png
    255
    458
    media_image18.png
    Greyscale



Regarding the claimed ether compound to the activator “molar ratio of from 0.1/1 to 30/1” of claim 2, Hara et al. (col. 13, line 20-27) clearly disclose a molar ratio of ether compound (diglyme) and activator (trioctylaluminum and dioctylaluminum) of 300/(85+15) = 300/100 = 3/1, which is within the molar ratio of 0.1/1 to 30/1 requirement of claim 2.

    PNG
    media_image19.png
    167
    462
    media_image19.png
    Greyscale



Hara et al. (col. 10, line 22-48) disclose a list of activators and moderators to facilitate the metathesis polymerization process, where the listed moderators (col. 8, line 44) include di-ethyleneglycol dibutylether, meeting the structural requirement of formula (1) of applicant’s claim 1.

    PNG
    media_image20.png
    418
    375
    media_image20.png
    Greyscale



Regarding the claimed “metathesis polymerization catalyst comprising tungsten as a center” of claims 4, 5, Hara et al. (col. 6, line 58 to col. 7, line 29) disclose tungsten catalyst such as tungsten halides, tungsten oxyhalides as disclosed in applicant’s specification as metathesis catalysts having a tungsten as a center. In view of the substantially identical norbornene type monomers, and the substantially identical metathesis polymerization catalyst disclosed in Hara et al. and as claimed, the examiner has a reasonable basis to believe that the claimed “gel time upon mixing ….. is 2 seconds or longer” is inherently possessed by the compositions disclosed in Hara et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Allowable Subject Matter
6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There is inadequate teaching in Hara et al. (US 4,918,138) and Hara et al. (US 5,068,296), individually or in combination to the specific ether compound of claim 6 being claimed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
January 16, 2021